      Case: 6:17-cr-00025-REW-HAI Doc #: 339 Filed: 01/10/19 Page: 1 of 1 - Page ID#: 3125
                                               UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF KENTUCKY
                                               SOUTHERN DIVISION AT LONDON
                                        CRIMINAL MINUTES – ORAL ARGUMENT HEARING

Case No.    6:17-CR-25-S-1,2,3,4,6-REW-HAI        At London                          Date    January 10, 2019

Case Style: USA v. Timothy Dennis Gowder, Gary Arlan Moore, Anwar Mithavayani, Pete Anthony Tyndale, and James Bradley Combs

DOCKET ENTRY: Outside the presence of the venire, the Court heard oral argument regarding Defendant Anwar Mithavayani’s
Motion in Limine (DE 328). The co-Defendants joined the Motion in Limine (DE 328). The Court takes DE 328 UNDER
ADVISEMENT and will issue a separate ruling.

PRESENT:        HON. ROBERT E. WIER, U.S. DISTRICT JUDGE

                          Michelle Sliter                 Diane Farrell                        Gregory Rosenberg
                          Deputy Clerk                   Court Reporter                       Assistant U.S. Attorney

DEFENDANTS:                                                     ATTORNEYS FOR DEFENDANTS:

Timothy Dennis Gowder (Bond)                                    Gregory P. Isaacs (Retained)
                                                                Ashlee Brooke Mathis (Retained)
                                                                Jerry Cox (Retained)

Gary Arlan Moore (Bond)                                         Amanda R. Palmer (Retained)
                                                                Donald Franklin Samuel (Retained)

Anwar Mithavayani (Bond)                                        John Caudill (Retained)


Pete Anthony Tyndale (Custody)                                  Christian Mark Cavalier (Retained)

James Bradley Combs (Custody)                                   Gregory Ousley (CJA)



TIC /22

Clerk’s Initials: mrs
